DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: surface treatment means (claim 1) and dry plating unit (claims 7, 18 and 20) which has been interpreted as a magnetron sputter cathode and equivalents thereto as described in para. 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 14-15, 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0029162 to Nashiki et al. in view of U.S. Patent Pub. No. 2005/0249875 to Sasaki et al.
Regarding claim 1:  Nashiki et al. disclose a roll-to-roll treatment apparatus substantially as claimed and comprising:  at least two can rolls (Fig. 4, 51 and 52) provided on a transfer path through which a long base material (10) is transferred from an unwinding roll (21) to a winding roll (22)  in a vacuum chamber (41 and 42), and surface treatment means (61 and 62) facing an outer circumference of each of the can rolls to treat a surface of the long base material cooled by being wound around the outer circumference, wherein at least one of the two can rolls is provided with a first set (rolls at top of left of chamber 42) and a second set (rolls at top right of chamber 42) of feeding and sending systems having a function of winding the long base material around an outer circumference of the can roll, and one surface of the long bas material in contact with the outer circumference of the corresponding roll at a time when the long base material travels through the first set and second set of feeding and sending systems is opposite to the surface of the long base material in contact with the outer circumference of the corresponding roll at a time when the long base material travels through the other set of feeding and sending systems (i.e. the first set and the second set of feeding systems can be used for changing 

    PNG
    media_image1.png
    278
    747
    media_image1.png
    Greyscale
 
However, Nashiki et al. fail to disclose specific details of the first and second feeding and sending systems, such as either or both of the first and second feeding and sending systems includes a motor-driven feeding roll that feeds the long base material to the outer circumference of the corresponding can roll, a feeding tension sensor roll located between the feeding roll and the corresponding can roll, a motor-driven sending roll that sends the long base material from the outer circumference of the corresponding can roll, and a sending tension sensor roll located between the sending roll and the corresponding can roll.
In Fig. 7 thereof, Sasaki et al. disclose the provision of motor-driven feeding roll (12) that feeds the long base material to the outer circumference of a corresponding can roll (141), a feeding tension sensor roll (131)located between the feeding roll and the corresponding can roll, a motor-driven sending roll (12) that sends the long base material from the outer circumference of the corresponding can roll, and a sending tension sensor roll (151) located between the sending roll and the corresponding can roll for the purpose of feeding and guiding a substrate to the can roll for processing (see also, paras. 40-63).

With respect to claim 4 , in Nashiki et al., the at least two can rolls include an upstream first can roll and a downstream second can roll, the can roll provided with the two sets of feeding and sending systems corresponds to the second can roll, the first can roll is provided with a feeding and sending system on only upper or lower side of a plane having thereon a central axis of the first can roll, and when the long base material is transferred through one of the two sets of feeding and sending systems of which positional relationship to the second can roll is different from that of the feeding and sending system, provided on the upper or lower side of the first can roll, to the first can roll, processing is performed on both surfaces of the long base material by roll-to- roll transfer in one direction, and when the long base material is transferred through one of the two sets of feeding and sending systems of which positional relationship to the second can roll is the same as that of the feeding and sending system, provided on the upper or lower side of the first can roll, to the first can roll, processing is performed on only one surface of the long base material by roll-to-roll transfer in one direction.  See Fig. 4.  
Also, Examiner notes that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claims 5 and 14, in Nashiki et al. the unwinding roll and the winding roll are provided at one end (left of first can) and another end (right of first can) of the apparatus, respectively.  See Fig. 4.
With respect to claims 6 and 17, in at least portions of Nashiki et al. the long base material is transferred while its width direction is kept substantially horizontal.  See Fig. 4.
With respect to claims 7-8 and 20, Nashiki et al. teach that the surface treatment means may be a dry plating sputtering cathode (see, e.g., para. 29).
With respect to claim 21, modified Nashiki et al. fail to disclose the first set and the second set of feeding and sending systems are provided on upper and lower sides of a horizontal plane having thereon a rotation center axis of the corresponding can roll, respectively so as to be symmetric with respect to the horizontal plane.  However, this is viewed as a rearrangement of parts wherein the courts have ruled the following:  the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered.

Regarding the added claim language “wherein a central driving roll is located on the transfer path between the at least two can rolls”, this has been addressed in the modified rejection above.
Regarding the argument that Sasaki is directed first and second feeding systems for two separate can rolls, Examiner notes that 1) each of the can rolls in Sasaki has a feeding and sending system such that any can roll has at least  first feeding and sending systems; 2) use of the teachings of Sasaki is combined with the teachings of Nashiki, wherein Nashiki also discloses at least two can rolls with multiple (i.e. first and second) feeding and sending systems, except without the specificity of the claimed invention with respect to the details of the parts that make up each of the feeding and sending systems; and 3) in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), which is notable in and of itself but also because use of the feeding and sending systems of Sasaki in the apparatus of Nashiki renders the claimed invention obvious.
Regarding claim 21, Examiner notes that the rearrangement of parts does not change the functionality of the claimed invention as taught by the relied upon prior art.  Thus, the specifically claimed arrangement is considered obvious based on the teachings of the prior art absent a showing of a relevant secondary consideration (e.g. unexpected results).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/KARLA A MOORE/Primary Examiner, Art Unit 1716